DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 05/28/2020.
Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-2, 9, 12-13, 15-16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Brown et al. (“Brown”, US Pub 2017/0315574).
Re. claim 1, Brown teaches (Fig. 1-2; Para 15-25) a device (Low Dropout ‘LDO’ regulator 200), comprising:
an operational amplifier (202) including an input terminal (input terminals being N1 connecting feedback Vfb and N2’s gate connected to Vref) that is configured to receive a feedback signal (VFB);
an output circuit (C, P) coupled to an output terminal (202’s output being on 216, connecting gate of ‘C, P’) of the operational amplifier (202) and configured to generate an output signal (drains of C, P) in response to an output of the operational amplifier (202’s output being on 216, connecting gate of ‘C, P’); and
a first feedback circuit (R1, R2, 212’s RC network) coupled to the output circuit (C, P) and configured to couple at least one first ripple (ripple is controlled via 212’s RC network ‘Cb and Rb’, corresponds to current signal of C’s output on drain) signal in the output signal (drain of CP, P) to the input terminal (212’s RC network - output terminal 216 is coupled to RC network via the operation of ‘C, D’ and RC network is also coupled N1 and E, via common terminal 214) of the operational amplifier (202) that is configured to receive the feedback signal (N1’s gate is connected to VFB), for adjusting the output signal (drains of C, P).
Re. claim 2, Brown teaches (Fig. 1-2) wherein the first feedback circuit (R1, R2, 212’s RC network) comprises: a capacitive unit (CB) coupled between (212’s RC network - output terminal 216 is coupled to RC network via the operation of ‘C, D’ and RC network is also coupled N1 and E, via common terminal 214) the output circuit (C, P) and the input terminal of the operational amplifier (input terminals being N1 connecting feedback Vfb and N2’s gate connected to Vref).
Re. claims 9, 12-13, Brown teaches (Fig. 1-2; Para 15-25) a device (Low Dropout ‘LDO’ regulator 200), comprising:
an operational amplifier (202) comprising a first transistor (N1), a second transistor (N2), a third transistor (B1), and a fourth transistor (B2), wherein control terminals of the first transistor (N1 gate) and the second transistor (N2 gate) are configured as input terminals of the operational amplifier (202) to receive a feedback signal (Vfb connected to N1’s gate) and a reference signal (Vref connected to N2’s gate), respectively, control terminals (gate) of the third transistor (B1 gate) and the fourth transistor (B2 gate) and first terminals (drain) of the first transistor (N1’s drain) and the third transistor (B1’s drain) are coupled to each other, and first terminals (drain) of the second transistor (N2’s drain) and the fourth transistor (B2’s drain) are coupled together to an output terminal (216) of the operational amplifier (202);
a fifth transistor (E), wherein a control terminal (gate) of the fifth transistor (E’s gate) is coupled to the output terminal (216 thru operation of current flow in 200) of the operational amplifier (202), and a first terminal (source) of the fifth transistor (E’s source) is configured to receive a supply voltage signal (ground); and
at least one capacitor (CB- output terminal 216 ic coupled to CB via the operation of ‘C, D’’ and CB also coupled N1 and E, via common terminal 214) coupled in at least one of: (a) between the control terminal (N1’s gate) of the first transistor and the output terminal (216) of the operational amplifier (202), or (b) between the control terminal (N1’ gate) of the first transistor (N1) and a second terminal (E’s drain) of the fifth transistor (E).
Re. claims 15-16, Brown teaches (Fig. 1-2; Low Dropout ‘LDO’ regulator 200; Para 15-25) a method, comprising: by at least one feedback circuit (R1, R2, 212’s RC network), performing at least one of: coupling at least one first ripple signal (ripple is controlled via Cb and Rb, corresponds to current signal of C) in an output signal (drain of C or P) generated by an output circuit (C, P) that is coupled to an output terminal (216) of an operational amplifier (202), to an input terminal (input terminals being N1 and N2’s gate) of the operational amplifier (202) that is configured to receive a feedback signal (N1’s gate connected to Vfb).
Allowable Subject Matter
6. 	Claims 3-8, 10, 11, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. claim 3, a search of prior art(s) failed to teach, “wherein the output circuit is further configured to include at least one second ripple signal, that is associated with the supply voltage signal, and the first feedback circuit is further configured to couple the at least one second ripple signal to the input terminal of the operational amplifier”.
Claims 4-7 are depending from claim 3. 
Re. claim 8, a search of prior art(s) failed to teach, “wherein the output circuit further configured to generate a first current signal including at least one second ripple signal, that is associated with the supply voltage signal, and the first feedback circuit comprises: a second capacitive unit configured to couple the at least one second ripple signal to the input terminal of the operational amplifier”.
Re. claim 10, a search of prior art(s) failed to teach, “a sixth transistor, wherein a control terminal and a first terminal of the sixth transistor are coupled together to a second terminal of the fifth transistor; and a seventh transistor, wherein a control terminal of the seventh transistor is coupled to the control terminal of the sixth transistor, wherein the at least one capacitor comprises: a first capacitor coupled between a first terminal of the seventh transistor and the control terminal of the third transistor”.
Claim 11 is depending from claim 10.
Re. claim 14, a search of prior art(s) failed to teach “a second capacitor coupled between the control terminal of the first transistor and the second terminal of the fifth transistor”.
Re. claim 17, a search of prior art(s) failed to teach, “wherein coupling the at least one second ripple signal to the input terminal of the operational amplifier comprises: coupling, by at least one capacitor, the at least one second ripple signal to the input terminal of the operational amplifier”.
Re. claim 18, a search of prior art(s) failed to teach, “amplifying the at least one second ripple signal and coupling the at least one amplified second ripple signal to the operational amplifier comprises: amplifying, by a current mirror unit, the at least one second ripple signal”.
Re. claim 19, a search of prior art(s) failed to teach, “wherein amplifying the at least one second ripple signal and coupling the at least one amplified second ripple signal to the operational amplifier comprises: coupling, by at least one capacitor, the at least one amplified second ripple signal to the operational amplifier”.
Re. claim 20, a search of prior art(s) failed to teach, “mirroring, by a current mirror unit, the first current signal to generate a second current signal including the at least one second ripple signal”.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                                         Supervisory Patent Examiner, Art Unit 2839